DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Remarks
	For clarity of record, the examiner notes that the instant application was subject to a restriction requirement (mailed 04/27/2021).
	Claims 1-7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2021.
	Due to at least the election without traverse, the non-elected claims (Claims 1-7) are NOT examined on their merits in the instant action. 
Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Claim 14 recites, at least in part, “prior to the first defined time period, collecting a second set of business-correlated events over a second time period, the second time period occurring before the first time period.” The specification does not provide antecedent basis for at least “…the second time period occurring before the first time period…”
.
Appropriate correction is required.
Claim Objections
Claims 8, 12, and 13 are objected to because of the following informalities:  
Claim 8 recites “a matrix generator from a set of converted, classified, and quantized values…” 
The claim language appears to be missing language which describes its function. That is, “…a matrix generator [does something] from a set of converted….” 
Claim 12 recites “wherein the output matrix is a 1xN matrix of expected dollar values…” While it is clear that applicant intended “N” to mean an integer number, the examiner respectfully requests that such a recitation is explicitly made so that the intention of the applicant is clear. 
Claim 13 recites in step j) “inputting the the chromagram to a convolutional neural network.” The extra “the” should be deleted. 
Appropriate correction is required.
Drawings
The drawings are objected to because:
Substitute Figure 4, filed 04/24/2018, is objected to because it is unclear if the numbers, shown as part of the table are reference numbers or part of the actual drawing. That is, for example, the first column shows Path (410), is (410) a reference number or part of the table. Appropriate correction is required. 
. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
1. “a neural correlator converting a set…”
2. “A converter applying a frequency decomposition…” 
3. “a classifier grouping events…” 
4. “a quantizer converting measurements…” 
5. “a matrix generator from a set of converted, classified, and quantized values…” 
6. “a correlator of multiple matrices into a single multi-dimensional matrix…” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 8 recites “software per se” (e.g. a computer program per se). 
Claim 8 recites a system claim comprising at least “a neural correlator.”
Under the Broadest Reasonable Interpretation, the claimed “neural correlator” is simply software (e.g. an algorithm or computer program which acts upon applied data, computer code) and thus, on its face, does not recite physical structure. The examiner notes that, importantly, the as-filed specification does not provide a more limiting definition of the claimed “neural correlator” such that the “neural correlator” can ONLY consist of hardware components (e.g. a neuromorphic device, a physical embodiment of a neural network). 
MPEP 2106.03 is clear on this and recites that: 
…non-limiting examples of claims that are not directed to any of the statutory categories include:
Products that do not have a physical or tangible form, such as information (often referred to as data per se) or a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations…
…similarly, software expressed as a code or a set of instructions detached from any medium is an idea without physical embodiment…Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a “means plus function” limitation) has no physical or tangible form, and thus does not fall within any statutory category.


Therefore, a rejection under 35 U.S.C. 101 is appropriate. For clarity of record, Claims 9-12 are rejected due their dependency on Claim 8. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8-20 lack written description. 
The examiner turns to MPEP 2161.01(I) which describes how an examiner should determine whether there is adequate written description for a computer-implemented functional claim limitation. For clarity of record, the examiner notes that at least Claims 8-20 do, in fact, recite at least computer-implemented functional claim limitations.
The MPEP recites: 
The written description requirement [WDR]…applies to all claims including original claims that are part of the disclosure as filed…problems satisfying the [WDR] for original claims often occur when the claim language is generic or functional, or both…original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail…In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed…If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)…for lack of written description must be made…

As noted above (See 112(f) section above), the limitations of Claim 8 (e.g. a neural correlator, a converter, a classifier, etc.) appear to be attempting to invoke interpretation under 112(f). However, none of the functional limitations are recited in the specification. The examiner notes that for at least this reason, the claims also requires a rejection under 112(b) (see details below). 
how the inventor intended the function to be performed. Thus, at least the classifier limitation lack written description. 
	Another example of lack of written description is the claimed “correlator.” The examiner notes the additional rejection under 112(b) below. Specifically, the claimed “correlator” somehow correlates multiple matrices into a single multidimensional matrix along a shared time scale. The examiner has identified paragraph [0062] of the as-filed specification as providing the best description of how the correlator functions. [0062] recites, at least in part: 
As discussed, the cadence and value of various business processes is evaluated by correlating the financial flows with the underlying system information. Fig. 7 shows a system for correlating observed system information with business continuity value according to one embodiment. The system 700 is a multilayer convolutional neural network (CNN) consisting of seven layers. In one embodiment, input layer 710 takes a set of input matrices that are concatenated together. The concatenated matrices are 712a, the file events matrix, 712b the policy events matrix, and 712c the monetary flows matrix. If necessary, the matrices are grouped or "stretched" to make sure that they have a consistent dimension so that the input dimensions are consistent. In a separate embodiment, some aspects of the various matrices can be encoded into separate channels. For example, the actual file events matrix 712a is encoded into the "R" element of an RGB pixel, the policy events matrix is encoded into the "G" element of an RGB pixel, and the result of a correlation between the file events and the monetary events matrix (corresponding to the value, positive or negative, imputed to each file action) are encoded into the "B" element of an RGB pixel. The time dimension is identical for all three matrices so that they stay aligned.

From the above paragraph it appears that the correlator of claim 8 encompasses (although never actually disclosed) two (2) possible embodiments, none of which appears to described what is actually claimed.  The first is an input layer of a Convolutional Neural Network which “…takes a set of input matrices that are concatenated together…” If this is the applicant’s intended embodiment, then the “neural network” limitation (following the correlator) is not sufficiently described. Further, if the embodiment where the matrices are “encoded” into respective elements of an RGB pixel is the applicant’s intended embodiment, the functionality of HOW the applicant encodes the matrices (which do not appear to contain color) into an RGB pixel is not sufficiently described. In either possible embodiment, the best supporting disclosure appears to, at best, not sufficiently describe the functionality of the claimed “correlator”. Further still, under no interpretation, broadest reasonable or otherwise, does the specification support or in fact sufficiently describe how the correlator “…into a single multidimensional matrix.” Clearly, as can be seen, at least the correlator limitation is not sufficiently described and thus a rejection under 112(a) is appropriate. 
	Moving to Claim 9, which depends on Claim 8, recites that the matrix generator creates chromagrams. However, the actually process of creating the claimed chromagrams is not sufficiently described. First, there are only three (3) instances of 
Based on this, a person of ordinary skill in the art would not have clearly recognized that the applicant was in fact in possession of the claimed invention with the claimed usage of a “chromagram.” That is, a person of ordinary skill in the art would have known that a chromagram appears to be restricted to music/audio processing (See Muller reference in the 112(b) section for evidence), rather than non-audio, non-musical, event streams as it appears the applicant intends. 
	In order for the claimed invention to use the claimed “chromagram” in the manner recited, one of ordinary skill in the art would have to substantially modify the art understood definition and structure of a chromagram. While such a substantial modification may be obvious to a person of ordinary skill in the art, the claimed invention, and indeed the disclosed invention, does not recite any such modification, nor does the specification clearly convey that such a modification was in possession of the application at the time of filing. At best, in paragraph [0058], the specification merely provides that “…the quantized events are turned into a chromagram…” This disclosure does not sufficiently describe the modification that the applicant completed such that a person of ordinary skill in the art would understand how the inventor intended the function (e.g. creating a chromagram) to be performed (MPEP 2161.01 (I)). 
Moving to Claim 11. Claim 11 recites that “…the output matrix is a single-element matrix…” The term “single-element matrix” does not appear in the instant specification. In fact, the only use of the term “single” is in Paragraph [0026] and relates to storage. Clearly, the term “single-element matrix” lacks written description. Specifically, the algorithm and/or structure of the convolutional neural network is not sufficiently described such that a person of ordinary skill in the art would be able determine that the output of at least Claim 8, as modified by Claim 11, results in a “single-element matrix.” 
	Moving to Claim 13, Claim 13 recites similar language to that of Claim 8 and thus has similar written description issues as Claim 8 (see above). Although discussed further below (see rejections under 112(b)), the examiner draws attention to term “business-correlated events”. The disclosure as a whole fails to recite this term and thus, on its face, fails to sufficiently describe what the applicant intends “business-correlated events” to encompass. 
	Moving to Claim 17. Claim 17 appears to more specifically claim the types of events (e.g. data) that is used in the method of Claim 13. Specifically file access and change patterns and financial budget data. Claim 17 says using at least these types of data apply some of the steps of Claim 13. However, the specification does not disclose and/or sufficiently describe the algorithm and/or processing that takes places to handle the claimed disparate sources of data. Specifically, the claimed “financial budget data” is only mentioned once throughout the entire disclosure and does not appear to be within the same context as the claim language. Paragraph [0061] of the as-filed specification recites, at least in part, 
a representation of the money flow associated with the organization is also represented as a feature matrix. The value of certain flows of money is represented, with the budget category (tax, employee benefits, accounts receivable by account, accounts payable by vendor, etc.) corresponding to the type of feature and the17Docket No. 115004-000002 amount of the money flow corresponding to the energy associated with the flow, with values being normalized into above 0.5 values (outflow, or expenses), and below 0.5 values (inflow, or revenue). The intuition for this selection is that ultimately the monetary flows through an organization are the measure of value, and tracking those flows will show the same periodicity as the overall flow of activity, with some possible delay. Various embodiments make a number of different correlations. For example, correlating the monetary flows matrix and the file access/change matrix. This allows the actions on organization data to be correlated to monetary value (in or out). As this is a cross-correlation between two matrices with a similar time dimension, a restricted Boltzmann machine (RBM) is used to form the mapping between the input (file change) values and the output (money flow) values as a non- linear correlation. Because the time dimension is explicitly captured by running the events through a Fourier transform, the use of a recurrent neural network (RNN) or something with a memory is not needed, but an alternative implementation could also use a Long Short-Term Memory (LSTM)-based RNN and view the information as a time series with online learning

As can be seen, the above disclosure, at best, generally describes that “money flow” can be represented as a feature matrix where one of the types is the “budget category”. This disclosure does not sufficiently describe how budget data is processed by “steps a-i” of claim 13. As just one brief example, step i of claim 13 recites “representing the normalized groups of values as a chromagram.” Nothing in the above disclosure, identified by the examiner as providing the best description for the claimed “financial budget data”, sufficiently describes how budget data is represented as a chromagram. Thus, at least Claim 17 lacks written description.  
	
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8’s limitations:
1. “a neural correlator converting a set…”
2. “A converter applying a frequency decomposition…” 
3. “a classifier grouping events…” 
4. “a quantizer converting measurements…” 
5. “a matrix generator from a set of converted, classified, and quantized values…” 
6. “a correlator of multiple matrices into a single multi-dimensional matrix…” 
Appear to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

More specifically, the limitations above are not fairly recited in the specification. For example, the claimed “a classifier” does NOT appear in the specification and thus the specification cannot provide structure and a corresponding algorithm. Even if the specification recited the above limitations, which it appears it does not, no structure and corresponding algorithm would be clearly linked to functionality claimed and thus would further fail to disclose a structure and corresponding algorithm. 
Returning to the MPEP, MPEP 2181(II)(B) states that a rejection under 35 U.S.C. 112(b) is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Also MPEP 2181(II)(B) states, 
“the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient…”

That is, even if the limitations in question were recited in the specification, the specification, at best, merely discloses a class of algorithms rather than the specific 
	Therefore, for at least the reasons above, Claim 8 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The examiner notes that the claims are replete with indefiniteness issues. The following list of issues is a non-exhaustive list of issues and the examiner respectfully requests the applicant go through each and every claim and appropriately correct all issues under 112(b). 

Claim 8: 
In the preamble, the term “significant institutional patterns” is indefinite because it is unclear what the metes and bounds of “significant” are. 
Claim 8 recites “a neural correlator converting a set of time-correlated input streams”. Next the converter limitation recites “…a set of time-varying signals…” Next, the classifier limitation recites “…grouping events…” 
By the applicant claiming this data using separate terms, it is unclear what the difference is between “a set of time-correlated input streams”, “A set of time-varying signals”, and “events”.  That is, are these terms mutually exclusive? If so, it is unclear from the claim language how each are different and/or what the applicant intends each term to encompass. 
Claim 8 further recites “a classifier”. While also concurrently rejected under 112(b) for failing to properly invoke interpretation under 112(f) (see above), the use of 
Claim 8 further recites “quantizer”. In this limitation, the term “similarly classified events” is indefinite as it is unclear what the applicant considers “similarly classified events.” 
Claim 8 further recites “…followed by a restricted Boltzmann machine…” It is unclear what the applicant intends this phrase to encompass. That is, is the RBM “part of” the convolutional neural network? Separate from the CNN? In other words, it is unclear what the applicant means when claiming “a neural network…followed by a RBM…” The examiner notes for clarity of record, that a RBM is, by definition, a neural network. Appropriate correction is required. 
Claim 9:
See Claim 13 and the “chromagram” rejection below. 
Claim 10:
Claim 10 recites “…further comprising an amplitude filter removing events of insufficient amplitude from the time-varying signals…” The phrase “insufficient amplitude” is indefinite as it is unclear what the applicant considers “insufficient.” That is, the term “insufficient” is relative. 
Claim 11:
Claim 11 recites, at least in part, “…wherein the output matrix is a single-element matrix…” The term “single-element matrix” is indefinite as it is unclear what a “single-element matrix” encompasses. The examiner notes the rejection of Claim 11 under 112(a) for further details. 
Claim 12: 
Claim 12 recites, at least in part, “wherein the output matrix is a 1xN matrix of expected dollar values along a time scale linearly related to the time-scale of the time-correlated input streams.” The phrase “…a time scale linearly related…” is indefinite as it is unclear what the applicant intends “a time scale linearly related” to encompass. 
Further, it is unclear what “expected dollar values” refer to. That is “expected dollar values” of what?
Claim 13:
Step (b) recites the term “interpreting”. It is unclear what functionality the term “interpreting” encompasses. That is, based on the claim language and the instant specification, it is unclear how business-correlated events (which is not recited in the specification) are “interpreted” as a set of periodic signals. 
Step d) recites that a frequency domain representation is transformed into a spectrum representation. It is unclear how a spectrum representation is different than a frequency domain representation. Building off of this further, Step i recites that the normalized groups of values are represented as a chromagram. As understood, a chromagram is graphical representation of a signals frequency over time. That is, it a spectral (e.g. frequency spectrum) representation. Given this understanding, it is 
	The examiner also notes with importance the use of the term “chromagram” in at least Claims 9 and 13. The term “Chromagram” has an accepted definition in the art of signal processing which appears to be different from how the applicant is using the term “chromagram.” 
	According to an article by Muller (Log-Frequency Spectrogram and Chromagram, NPL 2015) a Chromagram, in the art of signal processing, appears to be limited to music and/or audio processing. That is, 
“…a pitch can be separated into two components, which are referred to as tone height and chroma. The tone height refers to the octave number and the chroma to the respective pitch spelling [e.g. A, C, C#, etc.]…A pitch class is defined as the set of all pitches that share the same chroma…the main idea of chroma features is to aggregate all spectral information that relates to a given pitch class into a single coefficient. Given a pitch-based log-frequency spectrogram…a chromagram…can be derived by summing up all pitch coefficients that belong to the same chroma…” 

As can be seen, while the term chromagram is indeed a spectral representation of signals, the term Chromagram is generally used to refer to the processing of pitch in music and/or audio. However, the data used in the instant invention does not appear to encompass music and/or audio data. And, importantly, there does not appear to be a redefinition of the term chromagram such that it encompasses signals which do not represent pitch and/or other audio features. 

Of note is Chapter 37 and especially Figure 37.5 which shows a comparison between a spectrogram representation of a chord of music (Middle of Figure 37.5) and a “chromagram” representation of the same chord (Right of Figure 37.5). As can be seen, while a spectrogram and chromagram are similar they are NOT the same or otherwise equivalent. The examiner submits that due to the evidence of at least Muller and/or Gold, the applicant’s use of the claimed “chromagram” is contrary to the art understood definition and use of “chromagram.” 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chromagram” therefore is indefinite because the specification does not clearly redefine the term.
Claim 13 further recites in step (e) that a filter is applied to remove “low-amplitude elements…” The term “low-amplitude” is consider a relative term and the claim does not disclose what the applicant considers a “low-amplitude” element and thus the claim is indefinite. 

Claim 13 further recites in step (l) “interpreting the output of the convolutional neural network as an expected value of the set of business-correlated events put on the input.” As described above, the term and functionality associated with “interpreting” is unclear. Further, the phrase “…put on the input…” is unclear. What does this specifically encompass and/or mean? Further still, “the input” appears to lack antecedent basis and should be appropriately corrected. 
Claim 14: 
Claim 14 recites, at least in part, “collecting a set of output values during the second time period, wherein the output values correspond to the positive or negative change in economic value associated with the business-correlated events interpreted as a whole.
It is unclear what the applicant intends “interpreted as a whole” to encompass. Therefore, the claim is indefinite. 
Claim 15:
Claim 15 is dependent on Claim 14. Claim 14 recites, at least in part, “applying a learning algorithm…” 
Claim 15 then recites “…further comprising the step of applying a learning algorithm…” 
It is unclear if “a learning algorithm” in Claim 15 is the same as or different from “a learning algorithm” as recited in Claim 14. 

Claim 17:
Claim 17 is dependent on Claim 14 and further on Claim 13. Claim 17 recites “…a set of first set of business-correlated events…” First, it is unclear what “a set of first set” encompasses. Second, it is unclear if “a set of first set of business-correlated events” is different from Claim 13’s “…a first set of business-correlated events”. 
Similarly, Claim 17 continues and recites “…a second set of business correlated events…” It is unclear if “a second set of business correlated events” is different from or is the same as “a second set of business-correlated events” as recited in Claim 14. 
Claim 18: 
Claim 18 recites, “…proposed or actual file access and change patterns resulting from policy actions…” It is unclear what the metes and bounds are for “…resulting from policy actions…” That is, the examiner is unclear of what the applicant intends “resulting from policy actions” encompasses. 
Claim 19: 
Claim 19 recites “Wherein the application of the convolutional neural network further comprising the steps of: applying an alternating set of hidden fully convolutional and subsampling layers…” 

Further, it is unclear what the applicant means when claiming that the application of the CNN “comprising the steps of”. That is, it appears that claiming the recited structure (e.g. alternating set of layers) is technically incorrect. When constructing a neural network (convolutional or otherwise), the structure is somewhat predetermined and not the result of functional “steps” that take place during the operation of method. The examiner suggests, for example, rephrasing the structure of the CNN as, for example, a wherein clause. 
Continuing on, Claim 19 further recites “using the output of the final hidden layer to a restricted Boltzmann machine…” It is unclear what the applicant means when claiming “using the output…to a…” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The examiner further notes that due to the replete indefiniteness issues as well as the apparent lack of written description, the following rejection under 35 U.S.C. 103 is based on the Broadest Reasonable Interpretation, as best understood. The examiner further notes that when applying art to the claim(s), no limitations are read in from the specification. 
Claims 8-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Virtualization and deep recognition for system fault classification, NPL 2017) in view of Norouzi (“Convolutional Restricted Boltzmann Machines for Feature Learning”, NPL 2007). 
With respect to Claim 8, 
Wang teaches a system for correlating significant institutional patterns with an expected value result, the system comprising (Wang. Pg. 311 Section 2 “A 
A neural correlator converting a set of time-correlated input streams to an output matrix represent a time-varying value, the neural correlator including (Wang Figure 4. The examiner notes that the collection of Vibration signals (E.g. normal, Fault severity 1, Fault severity 2) teaches “a set of time-correlating input streams.” Further, Passing the Time-frequency spectra through a convolutional neural network, as depicted, teaches “…converting…streams…to an output matrix representing a time-varying value…”). 
A converter applying a frequency decomposition to a set of time-varying signals, the time-varying signals representing human business activities (Wang. Figure 4 “Wavelet analysis.” The examiner notes that “Wavelet analysis teaches “applying a frequency decomposition to a set of time-varying signals”. The examiner further notes that because the time-varying signals in Wang are the vibration signals of a gearbox (e.g. inside a motor), these vibration signals represent “human business activities” (e.g. manufacturing an item).). 
A classifier grouping events into time-oriented classes (Wang Pg. 311. Note Figure 1(b) and the Time-frequency spectral representation. Note that there frequency classes which represent the frequenc(ies) present in the vibration signal inputted. 
A quantizer converting measurements of the frequency of similarly classified events into scalar values (Wang Pg. 311 Note Figure 1(b). Note that the frequency spectral shows the “intensity” (Color bar on the right) on each frequency present in the signal inputting. Showing the intensity of each frequency at particular time teaches “A quantizer converting measurements of the frequency of similarly classified events into scalar values.”)
A matrix generator from a set of converted, classified, and quantized values (The examiner notes that from the plain reading of the claim language, this limitation does not, in fact, accomplish any task or produce any result. Regardless, Wang. Section 2.2. “The input to a convolutional layer is an image x of size mxn. The convolutional layer contains k kernels (filters) of size p x q, smaller in dimension that the input image. The output of the convolutional layer is a set of k feature maps of size (m-p+1) x (n-q +1) by striding over one pixel.” As disclosed, the input to the convolutional neural network is an image. Figure 1(b) shows a graphical spectral representation of the signal input and thus is an image. Further because the image x is of size “m x n”, the input is in fact a matrix of size m x n and thus Wangs disclosure of the input into a convolutional neural network teaches “a matrix generator from a set of converted, classified and quantized values.”). 
A correlator of multiple matrices into a single multidimensional matrix along a shared time scale (Wang Pg. 313. Figure 4. Note that the input to the convolutional neural network is multiple “time-frequency spectra.” Because each one is 
Wang further teaches a neural network including a set of alternating convolutional and subsampling layers, wherein each subsampling layer has reduced dimensionality (Wang Pg. 314 Figure 8. Figure 8 discloses a “Deep Convolutional Neural Network Architecture with 2 stages.” As can be seen, after each convolutional layer, there is a pooling layer. The examiner notes, for clarity, that a pooling layer is equivalent to a subsampling layer. That is, a subsampling layer, as claimed is also known as a pooling layer.” Thus, Wang Figure 8 teaches “…a neural network including a set of alternating convolutional and subsampling layers, wherein each subsampling layer has reduced dimensionality…”)
Wang, however, does not appear to explicitly disclose: 
…followed by a restricted Boltzmann machine
Wherein the output matrix is read from the output of the restricted Boltzmann machine.
As best understood, Norouzi teaches…followed by a restricted Boltzmann machine (Norouzi Chapter 4 discusses in general a Convolutional Restricted Boltzmann machine. As best understood, the general disclosure of such a structure teaches “followed by a restricted Boltzmann machine.” Further, Pg. 37 “Figure 4.3 schematically illustrates the greedy layerwise learning for stacked CRBMs and a framework in which their features can be used for classification…First a layer of CRBM with parameters θ1 is trained on the training images and a set of representative features is learned. The parameters of this CRBM are frozen and the probability of hidden units 
Wherein the output matrix is read from the output of the restricted Boltzmann machine (Norouzi Figure 4.3. “Another layer of CRBM, in the same fashion, is trained on top of the subsampled probabilities followed by another max pooling layer. We stop after the fourth layer, and use the final responses as the input of a discriminative classifier.” The examiner notes that because the final output (e.g. output matrix) is the result of processing the data through at least one CRBM, Norouzi teaches “wherein the output matrix is read from the output of the restricted Boltzmann machine.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the convolutional neural network, frequency decomposition, and frequency representation as taught by Wang modified with the convolutional restricted Boltzmann machine as taught by Norouzi because this would increase performance of the system leading to a lower error rate and higher classification rate (Norouzi Pg. 47). 
With respect to Claim 9, the combination of Wang and Norouzi teaches wherein the matrix generator creates chromagrams (Wang Figure 1(b) shows a chromagram. Additionally and/or in the alternative, Wang Figure 4 “Time-frequency spectra” shows a chromagram. The examiner notes that either of this disclosures by Wang teach “wherein the matrix generator creates chromagrams.”). 
With respect to Claim 11, the combination of Wang and Norouzi teach wherein the output matrix is a single-element matrix (Wang Figure 4 Note that the output is whether a Gearbox anomaly is detected and the classification of severity. The examiner notes that a vector or other data structure that shows at least one (1) value teaches a “single-element matrix.”). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Virtualization and deep recognition for system fault classification, NPL 2017) in view of Norouzi (“Convolutional Restricted Boltzmann Machines for Feature Learning”, NPL 2007) and further in view of Crume et al. (Automatic Generation of Behavioral Hard Disk Drive Access Time Models, NPL 2014).

With respect to Claim 10, the combination of Wang and Norouzi teach all of the limitations of Claim 8 as described above. 
The combination of Wang and Norouzi, however, do not appear to explicitly disclose: 
an amplitude filter removing evets of insufficient amplitude from the time-varying signals
an amplitude filter removing evets of insufficient amplitude from the time-varying signals (Crume Pg. 3-4 Section A. “Finding Strong frequencies.” Specifically Pg. 4 Col. 2 “To determine a threshold for strong frequencies, we sample 1000 frequencies at random and calculate |f|. The threshold is then set to the mean plus six standard deviations…” The examiner notes that determining and applying a threshold which isolates or otherwise only allows “strong” frequencies to pass teaches an amplitude filter removing evets of insufficient amplitude from the time-varying signals.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the time-series data as taught by Wang modified with the amplitude filter as taught by Crume because errant frequencies (e.g. below the threshold) would introduce noise into the representation that is input into the Convolutional Neural Network. This noise makes it difficult to model the periodicity as a smooth function. By filtering out these errant frequencies, a more robust model of the signal can be made, thus improving the system accuracy. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Virtualization and deep recognition for system fault classification, NPL 2017) in view of Crume et al. (Automatic Generation of Behavioral Hard Disk Drive Access Time Models, NPL 2014).
With respect to Claim 13, Wang teaches a method of calculating the expected future values of a set of activities, the method comprising (Wang. Pg. 311 Section 2 “A combination of wavelet transforms and deep learning analysis is proposed for health condition monitoring of gearbox faults.” The examiner notes that 
a) collecting a first set of business-correlated events over a first defined time period (Wang Figure 4. The examiner notes that the collection of Vibration signals (E.g. normal, Fault severity 1, Fault severity 2) teaches “collecting a first set of business-correlated events.” Further, as seen in at least Figure 1, the Vibration signals are “…over a first defined time period…”).
b) interpreting the first set of business-correlated events as a set of periodic signals (Wang Figure 4. The examiner notes that the collection of Vibration signals teaches “interpreting the first set of business-correlated events as a set of periodic signals.”). 
c) converting the periodic signals to the frequency domain (Wang Figure 1(b) and/or Figure 4. See Wavelet analysis. The examiner notes that using Wavelet analysis on periodic signals necessarily teaches “converting the periodic signals to the frequency domain). 
d) transforming the frequency domain representation into a spectrum representation (Wang Figure 1(b) and/or Figure 4. Note the “Time-Frequency Spectra” representation. The examiner notes that these representations teach “transforming the frequency domain representation into a spectrum representation.”). 
…
f) grouping the events into classes based upon their closeness in time and/or frequency (Wang Pg. 311. Note Figure 1(b) and the Time-frequency spectral representation. Note that there frequency classes which represent the frequenc(ies) present in the vibration signal inputted. Further note that these frequency classes are related to time (shown on the horizontal (x-axis) axis.) Thus, as required, the frequencies are grouped based upon their closeness in time and/or frequency.). 
g) quantizing the groups of events (Wang Pg. 311 Note Figure 1(b). Note that the frequency spectral shows the “intensity” (Color bar on the right) on each frequency present in the signal inputting. Showing the intensity of each frequency at particular time teaches “A quantizer converting measurements of the frequency of similarly classified events into scalar values.”).
h) normalizing the quantized values (Wang Figure 1(b). As seen on the intensity scale, each frequency can only have an intensity between 0 and 25. Limiting or otherwise fitting the frequency measurements to this scale teaches “normalizing the groups of events.”).  
i) representing the normalized groups of values as a chromagram (As an initial matter, the examiner notes the rejection under 112(a) and 112(b). Wang. Figure 1(b) shows a chromagram, as best understood and thus teaches representing the normalized groups of values as a chromagram.). 
j) inputting the the chromagram to a convolutional neural network (Wang. Figure 4. See “convolutional neural network.”). 
k) reading the output from the convolutional neural network (Wang Figure 4. See “Gearbox Anomaly Detection” and/or “Fault Severity Classification.” Determining any or all of these teaches “reading the output from the convolutional neural network.”). 
l) interpreting the output of the convolutional neural network as an expected value of the set of business-correlated events put on the input (The examiner notes that by claiming the output is “interpreted…as” means that this, under the Broadest Reasonable Interpretation, is the “intended use” of the output. The examiner turns to MPEP 2103 (C) which discusses how examiners should review the claims. In particular, “Language that suggests or makes a feature or step optional but does not require that feature or step does NOT limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: A) states of intended use or field of use, include statements of purpose or intended use in the preamble…” Interpreting the output in a certain way (i.e. the instant claim limitation) recites intended use. Therefore, under BRI, the Gearbox Anomaly Detection and/or Fault Severity Classification could be “interpreted…as” “an expected value of the set of business-correlated events put on the input…”). 
Wang, however, does not appear to explicitly disclose: 
e) applying a filter function to remove low-amplitude elements of the spectrum representation
Crume, however, teaches e) applying a filter function to remove low-amplitude elements of the spectrum representation (Crume Pg. 3-4 Section A. “Finding Strong frequencies.” Specifically Pg. 4 Col. 2 “To determine a threshold for 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the time-series data as taught by Wang modified with the amplitude filter as taught by Crume because errant frequencies (e.g. below the threshold) would introduce noise into the representation that is input into the Convolutional Neural Network. This noise makes it difficult to model the periodicity as a smooth function. By filtering out these errant frequencies, a more robust model of the signal can be made, thus improving the system accuracy. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Virtualization and deep recognition for system fault classification, NPL 2017) in view of Crume et al. (Automatic Generation of Behavioral Hard Disk Drive Access Time Models, NPL 2014) and further in view of Norouzi (“Convolutional Restricted Boltzmann Machines for Feature Learning”, NPL 2007) 
With respect to Claim 19, the combination of Wang and Crume teach all of the limitations of Claim 13 as described above. 
The combination of Wang and Crume also teaches wherein the application of the convolutional neural network further comprising the steps of: applying an alternating set of hidden fully convolutional and subsampling layers (Wang Pg. 
The combination of Wang and Crume, however, do not appear to explicitly disclose: 
using the output of the final hidden layer to a restricted Boltzmann machine
receiving the output of the restricted Boltzmann machine
As best understood, Norouzi teaches using the output of the final hidden layer to a restricted Boltzmann machine (Norouzi Chapter 4 discusses in general a Convolutional Restricted Boltzmann machine. As best understood, the general disclosure of such a structure teaches “followed by a restricted Boltzmann machine.” Further, Pg. 37 “Figure 4.3 schematically illustrates the greedy layerwise learning for stacked CRBMs and a framework in which their features can be used for classification…First a layer of CRBM with parameters θ1 is trained on the training images and a set of representative features is learned. The parameters of this CRBM are frozen and the probability of hidden units being activated are computed as a matrix….values in this matrix are all between 0 and 1 are obtained by applying a logistic sigmoid non-linearity on top of filtering. Next, the probability matrix is downsampled by 
receiving the output of the restricted Boltzmann machine (Norouzi Figure 4.3. “Another layer of CRBM, in the same fashion, is trained on top of the subsampled probabilities followed by another max pooling layer. We stop after the fourth layer, and use the final responses as the input of a discriminative classifier.” The examiner notes that because the final output (e.g. output matrix) is the result of processing the data through at least one CRBM, Norouzi teaches “receiving the output of the restricted Boltzmann machine.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the convolutional neural network, frequency decomposition, and frequency representation as taught by the combination of Wang and Crume modified with the convolutional restricted Boltzmann machine as taught by Norouzi because this would increase performance of the system leading to a lower error rate and higher classification rate (Norouzi Pg. 47). 
With respect to Claim 20, the combination of Wang, Crume, and Norouzi teach wherein each subsampling layer is reduced in size (Wang Pg. 314 Figure 8. Figure 8 discloses a “Deep Convolutional Neural Network Architecture with 2 stages.” As can be seen, after each convolutional layer, there is a pooling layer. The examiner notes, for .

Allowable Subject Matter
Claims 12 and 14-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and the objections to the specification set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The examiner notes that, merely by virtue of dependency, Claims 15-18 would be would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and the objections to the specification set forth in this Office action.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2. Verstraete et al. “Deep learning enabled fault diagnosis using Time-Frequency Image Analysis of Rolling Element Bearings.” NPL 2017. Similar to Wang, Verstraete uses a CNN to process a frequency-time representation of rolling Element bearings. Note especially Figure 1 which shows a “generic CNN architecture” and the fact that there is a convolutional layer followed by a pooling layer (i.e. subsampling layer). This teaches the claimed alternating layers. Note also Figure 3 which shows a STFT spectrogram of baseline raw signal. Finally note Figure 7 which shows Verstraete’s CNN architecture. 
3. Wei et al. “Time-Frequency Convolutional Neural Network for Automatic Sleep Stage Classification based on Single-Channel EEG.” NPL 2017. Similar inventive concept. Note especially Fig.1 which shows “The dynamical Time-frequency Spectrum matrix Extraction process of EEG signals based on HHT.” Further Note Figure 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/F.C.T./Examiner, Art Unit 2126                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116